Citation Nr: 0420949	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  02-06 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the November 10, 1977 rating decision, wherein 
the RO reduced the disability rating for service-connected 
schizophrenia from 70 percent to 50 percent, effective 
February 1, 1978, constituted clear and unmistakable error 
(CUE).

2.  Whether the May 13, 1980 rating decision, wherein the RO 
reduced the disability rating for service-connected 
schizophrenia from 50 percent to 30 percent, effective 
September 1, 1980, constituted CUE.

3.  Whether the May 13, 1985 rating decision, wherein the RO 
reduced the disability rating for service-connected 
schizophrenia from 30 percent to 10 percent, effective August 
1, 1985, constituted CUE.

4.  Entitlement to an effective date, prior to October 27, 
2002, for a 60 percent disability rating for residuals of a 
gunshot wound to the thorax and a 10 percent disability 
rating for residuals of a gunshot wound to the right thigh.



REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from June 1970 to 
October 1972.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

In February 1999 the representative raised a claim of CUE in 
the prior rating decisions wherein the RO reduced the 
appellant's disability rating for service-connected 
schizophrenia.  In a May 2001 rating decision the RO denied 
the claim of CUE in the November 1977, May 1980 and May 1985 
rating decisions as to the actual rating reductions.  The 
Board issued a decision on September 8, 2003 that found a 
valid claim of CUE in the May 1985 RO decision had been 
presented and that a valid claim of CUE in the November 1977 
and May 1980 RO rating decisions had not been presented.

The veteran appealed the September 8, 2003 Board decision to 
the United States Court of Appeals for Veterans Claims 
(CAVC).  In April 2004, the CAVC issued an order that vacated 
the September 2003 Board decision and remanded the case to 
the Board for readjudication consistent with the joint motion 
of the parties.  The Board in May 2004 advised the veteran's 
attorney of the opportunity to submit additional evidence or 
argument.  In July 2004, the Board received a brief in 
support of the claim directed to the November 1977 and May 
1980 RO rating decisions.



In the September 2003 Board decision, it was noted that in 
July 2002 the representative submitted a statement contending 
that he had submitted a letter of disagreement with the RO's 
March 1998 rating decision in August 1998.  He acknowledged 
that the RO issued a statement of the case on these issues in 
May 1999.  In October 2002 the representative submitted a 
statement that he asserted should be considered as an appeal 
and/or disagreement with the May 1999 statement of the case.  

Later that month the RO notified the representative that the 
March 1998 rating decision was final because a timely 
substantive appeal had not been submitted after the RO issued 
the May 1999 statement of the case.  See 38 C.F.R. § 19.32 
(2003).  Later, in October 2002, the representative submitted 
a statement that can be considered a notice of disagreement 
with the RO's decision to close the appeal of the March 1998 
rating decision for failure to file a timely substantive 
appeal.  The remand portion of the September 8, 2003 Board 
decision addressed the issue of timeliness of appeal.  

Pursuant to the Board remand, the RO in February 2004 issued 
a statement of the case (SOC) that addressed the issue of 
whether the appellant had perfected his appeal of the March 
1998 rating decision and contained information regarding the 
timely filing of a substantive appeal if he desired appellate 
review.  The matter of timeliness of appeal is not properly 
before the Board at this time, as there is no correspondence 
of record from the appellant or his attorney in response to 
the SOC.

Finally, the issue of entitlement to an effective date, prior 
to October 27, 2002 for a 60 percent disability rating for 
residuals of a gunshot wound to the thorax and a 10 percent 
disability rating for residuals of a gunshot wound to the 
right thigh addressed in the remand portion of this decision 
below is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if there is required further action on his part.


FINDINGS OF FACT

1. The record does not reveal any kind of error of fact or 
law in the November 1977 rating decision pertaining to 
reduction of the disability rating, that when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.

2.  The record does not reveal any kind of error of fact or 
law in the May 1980 rating decision pertaining to reduction 
of the disability rating, that when called to the attention 
of later reviewers, compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.

3.  The Board decision of September 8, 2003 found the veteran 
had submitted a valid claim of CUE in the May 13, 1985 rating 
decision wherein the RO reduced the disability rating for 
service-connected schizophrenia from 30 percent to 10 
percent, effective August 1, 1985; the RO issued a rating 
decision on December 17, 2003 that restored the 30 percent 
disability evaluation for schizophrenia from August 1, 1985.

4.  As the RO decision in December 2003 to restore the 30 
percent evaluation from August 1, 1985 resolves the CUE issue 
as to the May 1985 RO rating decision, there is no longer a 
controversy regarding the benefit sought through revision of 
that decision.


CONCLUSIONS OF LAW

1.  The November 1977 RO rating decision wherein the RO 
reduced the disability evaluation for schizophrenia from 70 
percent to 50 percent did not contain CUE.  38 U.S.C.A. § 
5109A (West 2002); 38 C.F.R. § 3.105(a) (2003).

2.  The May 1980 RO rating decision wherein the RO reduced 
the disability evaluation for schizophrenia from 50 percent 
to 30 percent did not contain CUE.  38 U.S.C.A. § 5109A; 38 
C.F.R. § 3.105(a).

3.  There is no longer before the Board an issue of fact or 
law pertaining to a claim of CUE in the May 1985 rating 
decision wherein the RO reduced the disability evaluation for 
schizophrenia to 30 percent from 10 percent.  38 U.S.C.A. §§ 
511, 7104, 7105 (West 2002); 38 C.F.R. §§ 20.101 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In December 1972 the RO granted service connection for 
chronic schizophrenic reaction and assigned a 70 percent 
disability rating, effective October 21, 1972.  The RO 
considered service medical records and VA medical records.

The service medical records contain a Medical Board 
determination in 1972 that the veteran was medically unfit 
for service due to schizophrenia, and that he was a danger to 
society.  The recommendation was that he be confined to a 
mental institution subsequent to discharge from service.

The veteran was hospitalized in a VA facility from August 
1972 to October 1972.  According to the report of this 
admission, he was mildly depressed on admission, somewhat 
withdrawn and preoccupied by somatic complaints.  He made a 
satisfactory adjustment and he was discharged to outpatient 
treatment in October 1972.  The diagnosis was schizophrenia, 
undifferentiated type, chronic, in partial remission, and the 
prognosis was considered guarded.  Although he was considered 
competent, the examiner stated that he was probably not 
employable at that time.

He was again hospitalized in a VA facility from October 1972 
to November 1972. He stated that he felt "nervous."  There 
was no change in his condition from the previous 
hospitalization.  He was to be treated with medication.  

The discharge diagnosis was schizophrenia. The examiner 
stated that he was considered industrially handicapped due to 
his mental illness.

A December 1972 VA outpatient treatment record, received in 
April 1973, shows that the appellant was doing well and 
planned to attend college. The examiner prescribed medication 
refills.  

In April 1973 the RO confirmed and continued the 70 percent 
disability rating.  The evidence shows the RO scheduled 
appellant for a VA compensation examination in late 1974 to 
evaluate his service-connected disability.  At the VA 
neuropsychiatric examination in December 1974 the appellant 
stated that "[n]othing is wrong" when asked about his mental 
illness.  He had been in college and studying journalism for 
one year.  He stated that he had stopped using drugs two 
years earlier, and that he had been married for four years 
and had a good relationship with his wife.  He stated that 
when he used drugs in the past, it caused frequent 
hallucinations.  He did not have flashbacks.  

On psychiatric examination he was oriented to time, place and 
person.  He denied delusions, hallucinations or paranoid 
ideas at that time.  The examiner stated that appellant's 
fund of general information was in keeping with his 
intellectual attainment and that he demonstrated no disorder 
of will or volition.  The diagnosis was drug addiction, in 
remission.

In January 1975 the RO determined that no change was 
warranted in the veteran's 70 percent disability rating and a 
new examination would be scheduled in one year.  On the VA 
neuropsychiatric examination in January 1976 it was reported 
that the appellant was married with two children and was a 
college junior majoring in journalism.  The veteran related a 
history of his prior in-service and post-service treatment, 
that he had not been hospitalized since the November 1972 
hospitalization, and that he was being maintained on 
medication.  According to the interviewer, a complete and 
coherent history was difficult to obtain due to basic 
guarding and suspiciousness. 

The veteran stated that he now only had normal problems and 
he could control his frustration. He related the in-service 
shooting and the auditory hallucinations and stated "[b]ack 
then I guess I was out of my head."  He reported that he had 
not been afraid since returning to his family, that his 
marriage was good and that he liked school and had friends 
there.  The examiner described him as well nourished and well 
developed.

On mental status examination the veteran was described as 
tense and guarded, but cooperated well enough and answered 
questions in a relevant fashion.  He showed evasiveness 
regarding his original psychotic episode and the nature of 
his hallucinations and delusions that accompanied it.  His 
speech was normal and thought content revealed an affect 
which was flat and not entirely appropriate.  His thinking 
was fairly well organized and not completely on a concrete 
level.  There was some suggestion of probable delusional 
content, but this was not directly elicited and he denied 
hallucinations.  The physician stated that the appellant's 
overall picture was compatible with the previous diagnosis.  
The diagnosis was chronic schizophrenic reaction with 
probable paranoid trends.  The appellant was competent and 
the physician stated that he had moderate to marked 
incapacity for employment or social adaptation.

In February 1976 the RO confirmed and continued the 70 
percent disability rating.

On the VA psychiatric examination in October 1977, the 
physician noted that appellant was being examined for routine 
evaluation of his schizophrenia.  It is evident from the 
examination report that the physician reviewed the evidence 
of record in conjunction with the examination.  The physician 
reported at length the in-service history and treatment as 
well as the post-service VA medical treatment and 
evaluations.  It was noted that the appellant was a college 
graduate and had been working as a substitute teacher for 5- 
to-6 months, and that he liked his job.  

His relationship with his wife and children was very good.  
He enjoyed reading, tennis and chess.  He and his wife went 
out occasionally and he had no difficulty with crowds.  He 
denied alcohol and drug use.  He slept without difficulty and 
his appetite was good.  He remained on medication.  

He presented as well developed, well dressed, well groomed, 
polite, cooperative, and he did not display any abnormal 
motor activity.  Stream of thought was prompt, relevant and 
logical in response to specific questioning.  He was 
nonspontaneous and under productive, and his affect was very 
flat.  He appeared mildly depressed but he denied this by 
stating he had always been like this.

There was no evidence of delusional ideation and he denied 
current hallucinatory experiences and no paranoid trends 
could be elicited.  His thoughts were well organized on a 
sentence level and his general fund of information was 
adequate.  He was well oriented in all spheres and appeared 
to be functioning in the high average range of intelligence.  
His memory for recent and past events was adequate aside from 
the events in Vietnam.  He had a little superficial insight 
into his problem and his judgment was considered fair.  The 
diagnosis was chronic schizophrenia, in remission.  The 
physician stated that appellant's psychiatric incapacity for 
social and industrial employment was moderate.

In November 1977 the RO reduced the disability evaluation for 
schizophrenia from 70 to 50 percent, effective February 1, 
1978.  The RO notified appellant of this decision in a 
Control Document and Award Letter, VA Form 20-822a, which is 
dated on November 14, 1977.  One section of the VA Form 20-
822a designated as "Attachments Sent" had printed "VA Form 
21-6753 Bond Attachment".  The correspondence was sent to 
the veteran's address of record.  

The claims file contains a Disability Award, VA Form 21-6798, 
dated November 10, 1977 and identified as a "Dummy" that 
indicates VA was to send the veteran a VA Form 20-822 and as 
an attachment a "VA Form 21-6763, Reduced Disability 
Compensation" that was to contain information about the 
reduction of the disability evaluation for the nervous 
disorder to 50 percent.  A "Bonded Attachment" was to 
contain information directed to other disabilities.  The 
instructions section of the form had "2" and "5" hand 
written of the form and information corresponding to each 
that was to be transcribed.  There is no VA Form 21-6753 on 
the list of attachment VA Forms appearing on the VA Form 21-
6798.

The copy of the VA Form 20-822a in the claims file reflects 
the compensation rate changes entered on the disability award 
work sheet.  The claims folder did not include a copy for the 
VA Form 21-6763 that was to have been mailed to the veteran 
with the other form.  However, the version of the form then 
in effect shows that the "2" (numbered paragraph 2) entry 
would have alerted the recipient to the reduced rating 
determination for the nervous disorder and the change in the 
combined rating as he was in receipt of compensation for 
other disorders.  The version of the form then in effect 
reflects that the "5" (numbered paragraph 5) entry would 
have invited the veteran to submit evidence tending to show 
the reduction for his nervous condition should not have been 
made and it advised him of the type of evidence suggested.  
The information advised that the reduction would take effect 
as indicated if such evidence was not received within 60 
days.  

The next correspondence from the veteran was a VA Form 21-
4138 that the RO received in late January 1978.  In the 
statement the appellant noted the current rating was 50 
percent and that he felt he should have a higher rating.  He 
asked that the RO consider VA outpatient treatment records.

The RO obtained VA outpatient treatment records in March 
1978.  They show appellant was seen for his disability on 
periodic occasions between December 1974 and March 1976.  
They essentially show he was doing well.  The RO advised the 
veteran that the records did not show pertinent treatment 
since the most recent VA examination.  

On a VA psychiatric examination in March 1979, the examiner 
noted that the appellant was 50 percent service-connected and 
was being examined for evaluation of his schizophrenia.  
Reportedly, the appellant stated he felt okay and he related 
having been hospitalized for 4 to 5 months, but did not know 
what was wrong.  He was married with two children and found 
it difficult to find employment.  He asked the examiner what 
he should do in obtaining employment and related having been 
turned down for several jobs.  His affect was flat and he 
remained on medication.


The examiner found that the veteran was well oriented in all 
spheres, relevant, coherent and in no acute distress.  He 
expressed no thought disorder and was superficially pleasant.  
There was no evidence of emotional instability at that time.  
However, according to the examiner, he was withdrawn, 
preoccupied and did not have much to say.  The examiner 
advised him to follow up with his treating physician.  He was 
deemed competent.  The diagnosis was schizophrenia, chronic 
undifferentiated type, and the examiner stated that it was 
apparently in good remission.

In April 1979 the RO confirmed and continued the 50 percent 
disability rating.  The RO issued notice in May 1979.  

The report of VA psychiatric examination in April 1980 shows 
the appellant related his in-service history and his post-
service VA medical treatment history.  He stated that he 
received continued VA outpatient treatment and he continued 
to take his medication and that he had no symptoms at that 
time.  He reported that he was married with two children and 
there were no problems with his marital relationship.  He 
reported having been employed part time but he was not 
employed at that time.  He stated that he was in his second 
year of law school and was on Law Review Journal.  He 
reported that he slept well.  

The examiner described him as casually but well dressed.  On 
mental status examination his sensorium was clear, his 
thinking was logical and coherent and the information was 
relevant.  His mood and affect seemed appropriate, although 
he was at first somewhat tense and inexpressive.  As he 
relaxed there was much more affect present in his reporting.  
There was no thought disorder and he did not have any 
auditory or visual hallucinations at that time.  He stated he 
had not had a hallucination since two months after separation 
from active service.  

There were no referential ideations and he was not suicidal 
or homicidal. There was no evidence of defect in his recent 
or remote memory.  He was oriented in all three spheres and 
appeared to have a satisfactory reality testing.  He 
interpreted proverbs abstractly although somewhat 
idiosyncratically.  

His judgment appeared adequate and there was no evidence of 
deep psychological insight.  He was competent.  The diagnosis 
was schizophrenia under treatment and in remission.

In May 1980 the RO reduced the disability evaluation for 
schizophrenia from 50 to 30 percent, effective August 1, 
1980.  The RO notified appellant of this decision in a 
Control Document and Award Letter, VA Form 20-822a, which is 
dated on June 4, 1980 and had an attached VA "6763".  The 
appellant did not appeal this decision.  


Criteria

The Board notes that under 38 C.F.R. §§ 3.104(a) and 3.105(a) 
(2002), taken together, a rating action is final and binding 
in the absence of CUE. A decision, which constitutes a 
reversal of a prior decision on the grounds of CUE, has the 
same effect as if the corrected decision had been made on the 
date of the reversed decision. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.105(a) (2003).

VA regulations provide that "previous determinations which 
are final and binding ... will be accepted as correct in the 
absence of clear and unmistakable error." 38 C.F.R. § 
3.105(a) (2003). Where evidence establishes such error, the 
prior decision will be reversed or amended. Id.

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
CAVC propounded a three-pronged test to determine whether CUE 
was present in a prior determination:

(1)	either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied;

(2)	 the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made; and

(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.

For a claim of CUE to be reasonably raised, the claimant must 
provide some degree of specificity as to what the alleged 
error is, and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error. Eddy v. Brown, 9 Vet. App. 52, 57 
(1996), citing to Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute CUE, and the allegation of CUE 
must specifically state what error occurred and how the 
outcome would have been manifestly different. Similarly, 
broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non- 
specific claim of error cannot satisfy the stringent pleading 
requirements for the assertion of CUE.  Where a claimant 
fails to reasonably raise a CUE claim as set forth above, 
there is no requirement to address the merits of the issue. 
Fugo, 6 Vet. App. at 44-45.

In other words, if the error alleged is not the type of error 
that, if true, would be CUE on its face; or if the claimant 
is only asserting disagreement with how the RO evaluated the 
facts before it; or if the claimant has only alleged a 
failure on the part of VA to fulfill its duty to assist; or 
if the claimant has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
manifestly different result, then the claim should be denied 
or the appeal to the Board terminated because of the absence 
of legal merit or lack of entitlement under the law. See 
Luallen v. Brown, 8 Vet. App. 92 (1995); see also Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).

The determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made. Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell, 
3 Vet. App. at 314.




Evidence that was not of record at the time of the decision 
cannot be used to determine if CUE occurred. See Porter v. 
Brown, 5 Vet. App. 233 (1993).


Rating Criteria

Below are the following laws and regulations in effect at the 
time of the prior rating decisions at issue.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
(Schedule) which is based on the average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

This Schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service. 
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations. Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.

For the application of this Schedule, accurate and fully 
descriptive medical examinations are required, with emphasis 
upon the limitation of activity imposed by the disabling 
condition. Over a period of many years, a veteran's 
disability claim may require reratings in accordance with 
changes in laws, medical knowledge and his or her physical or 
mental condition. It is thus essential, both in the 
examination and in the evaluation of disability, that each 
disability be viewed in relation to its history. 38 C.F.R. § 
4.1 (41 Fed. Reg. 11292 (effective March 18, 1976)).

Different examiners, at different times, will not describe 
the same disability in the same language. Features of the 
disability which must have persisted unchanged may be 
overlooked or a change for the better or worse may not be 
accurately appreciated or described. It is the responsibility 
of the rating specialist to interpret reports of examination 
in the light of the whole recorded history, reconciling the 
various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability 
present. Each disability must be considered from the point of 
view of the veteran working or seeking work. If a diagnosis 
is not supported by the findings on the examination report or 
if the report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes. 38 C.F.R. § 4.2 (41 Fed. 
Reg. 11292 (effective March 18, 1976)).

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case. When 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the 
claimant. 38 C.F.R. § 4.3 (40 Fed. Reg. 42535 (effective 
September 15, 1975)); see 38 C.F.R. § 3.102.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (41 Fed. Reg. 11292 (effective 
March 18, 1976)).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment. Whether the upper or lower 
extremities, the back or abdominal wall, the eyes or ears, or 
the cardiovascular, digestive, or other system, or psyche are 
affected, evaluations are based upon lack of usefulness, of 
these parts or systems, especially in self-support.


This imposes upon the medical examiner the responsibility of 
furnishing, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of disability upon the person's ordinary activity. In 
this connection, it will be remembered that a person may be 
too disabled to engage in employment although he or she is up 
and about and fairly comfortable at home or upon limited 
activity. 38 C.F.R. § 4.10 (41 Fed. Reg. 11292 (effective 
March 18, 1976)).

The repercussion upon a current rating of service connection 
when change is made of a previously assigned diagnosis or 
etiology must be kept in mind. The aim should be the 
reconciliation and continuance of the diagnosis or etiology 
upon which service connection for the disability had been 
granted. The relevant principle enunciated in 38 C.F.R. § 
4.128, entitled "Change of Diagnosis,'' should have careful 
attention in this connection.

When any change in evaluation is to be made, the rating 
agency should assure itself that there has been an actual 
change in the conditions, for better or worse, and not merely 
a difference in thoroughness of the examination or in use of 
descriptive terms. This will not, of course, preclude the 
correction of erroneous ratings, nor will it preclude 
assignment of a rating in conformity with 38 C.F.R. § 4.7. 38 
C.F.R. § 4.13 (29 Fed. Reg. 6718 (effective May 22, 1964), as 
amended at 61 Fed. Reg. 52700 (effective October 8, 1996)).

In accordance with the Schedule, 38 C.F.R. § 4.132, 
Diagnostic Codes 9203 and 9204, a noncompensable evaluation 
was assigned for schizophrenia in full remission.

A 10 percent evaluation was assigned for schizophrenia, which 
resulted in mild impairment of social and industrial 
adaptability.

A 30 percent evaluation was assigned for schizophrenia, which 
resulted in definite impairment of social and industrial 
adaptability.

A 50 percent evaluation was assigned for schizophrenia, which 
resulted in considerable impairment of social and industrial 
adaptability.

A 70 percent evaluation was assigned for schizophrenia, which 
resulted in active psychotic manifestations with 
symptomatology producing severe impairment of social and 
industrial adaptability.

Finally, a 100 percent evaluation was assigned for 
schizophrenia, which resulted in active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizzareness as to produce total social and industrial 
inadaptability. 38 C.F.R. § 4.132, Diagnostic Code 9203.

The severity of the disability was based upon actual 
symptomatology, as it affected social and industrial 
adaptability. 38 C.F.R. § 4.130.

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
rating action will be taken. The reduction will be made 
effective the last day of the month in which a 60-day period 
from date of notice to the payee expires. The veteran will be 
notified at his or her latest address of record of the action 
taken and furnished detailed reasons therefore, and will be 
given 60 days for the presentation of additional evidence.  
38 C.F.R. § 3.105(e) (26 Fed. Reg. 1569 (effective February 
24, 1961), as amended at 27 Fed. Reg. 11886 (effective 
December 1, 1962), 39 Fed. Reg. 17222 (May 14, 1974)).

The regulations provide that rating agencies will handle 
cases affected by change of medical findings or diagnosis, so 
as to produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations 
governing disability compensation and pension. It is 
essential that the entire record of examinations and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.



Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction. Ratings on account of diseases subject to 
temporary or episodic improvement, e.g., manic depressive or 
other psychotic reaction, or psychoneurotic reaction, will 
not be reduced on any one examination, except in those 
instances where all the evidence of record clearly warrants 
the conclusion that sustained improvement has been 
demonstrated. 

Moreover, though material improvement in the physical or 
mental condition is clearly reflected the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life. 38 C.F.R. § 3.344(a).

The regulations provide that if doubt remains, after 
according due consideration to all the evidence developed by 
the several items discussed in paragraph (a) of this section, 
the rating agency will continue the rating in effect, citing 
the former diagnosis with the new diagnosis in parentheses, 
and following the appropriate code there will be added the 
reference "Rating continued pending reexamination ------ 
months from this date, 38 C.F.R. § 3.344."

The rating agency will determine on the basis of the facts in 
each individual case whether 18, 24 or 30 months will be 
allowed to elapse before the reexamination will be made. 38 
C.F.R. § 3.344(b).

The regulations provide that the provisions of paragraphs (a) 
and (b) of this section apply to ratings which have continued 
for long periods at the same level (5 years or more). They do 
not apply to disabilities which have not become stabilized 
and are likely to improve. Reexaminations disclosing 
improvement, physical or mental, in these disabilities will 
warrant reduction in rating. 38 C.F.R. § 3.344(c).  38 C.F.R. 
§ 3.344 (26 Fed. Reg. 1586 (effective February 24, 1961).


Analysis
Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).
Among other things, this law eliminates the concept of a 
well-grounded claim and supercedes the decision of the CAVC 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date. 
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. App. 
280 (2001).

VA has published new regulations, which implemented many of 
the provisions of the VCAA. See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits. These new 
regulations also provide guidelines regarding VA's duties to 
notify claimants of necessary information or evidence and to 
assist claimants in obtaining evidence.  However, given the 
nature of a claim to revise an earlier decision based upon 
CUE, VA has no further duty to notify the appellant of the 
evidence required to substantiate his appeal or to assist him 
in developing evidence since the evaluation of a CUE claim is 
based upon the record as it was constituted at the time of 
the decision as to which revision is sought.  See Cook v. 
Principi, 318 F.3d 1334, 1344 (Fed. Cir. 2002) holding, in 
order to constitute CUE, the alleged error must have been 
outcome determinative and the error must have been based upon 
the evidence of record at the time of the original decision.  
See also Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc) (holding that the duties specified in the VCAA are not 
applicable to allegations of CUE in a prior Board decision). 

The CAVC has also held that the VCAA has no application to 
claims of CUE in prior final rating decisions.  Juarez v. 
Principi, 16 Vet. App. 518, 520-521 (2002); Parker v. 
Principi, 15 Vet. App. 407, 412 (2002).


CUE in the November 1977 Rating Decision

Initially, the veteran's attorney argued in June 2004 that 
that the RO had failed to notify the appellant of the 
proposed reduction in November 1977 and alternatively that 
the January 1978 correspondence from the veteran constituted 
a notice of disagreement rather than a new claim for 
increase.  In essence, these are alternative theories to CUE 
and as argued, if either is sustained, the November 1977 
reduction would not be final.

The Board believes that neither of these alternative theories 
is supported on the record.  Regarding notice it is clear 
that the RO notified the veteran of the November 1977 
reduction.  Based on the presumption of regularity afforded 
government actions, it is presumed that the RO properly 
mailed a copy of the forms with the VA Form 21-822a to the 
veteran in 1977.  However, the presumption may be rebutted by 
clear evidence to the contrary.  Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994).  Once the presumption of regularity is 
rebutted, the burden shifts to the Secretary to establish 
that the appellant actually received notice.  See Ashley v. 
Derwinski, 2 Vet. App. 307, 309 (1992). 

In this case, the VARO mailed a letter in mid November 1977, 
notifying the appellant of the rating decision regarding his 
compensation claim.  The appellant does not argue that this 
letter was improperly mailed.  The appellant cannot 
reasonably argue nonreceipt since the January 1978 letter 
referred to the disability rating after the imposed reduction 
took effect.  Based on the presumption of regularity, it is 
presumed that the RO properly discharged its responsibilities 
and attached the necessary forms that were to be sent to the 
appellant.  The appellant has the burden of proof to 
demonstrate by clear evidence to the contrary that the RO did 
not.  

It is well settled that there is a presumption of regularity 
of the administrative process absent clear evidence to the 
contrary. Warfield v. Gober, 10 Vet. App. 483, 486 (1997); YT 
v. Brown, 9 Vet. App. 195, 199 (1996); Ashley v. Derwinski, 2 
Vet. App. 62, 64-65 (1992).  However if the appellant submits 
clear evidence to the effect that VA's 'regular' mailing 
practices are not followed or are not regular, the Secretary 
is no longer entitled to the benefit of the presumption."  
Then the burden shifts to the Secretary to show that the 
document was mailed to the appellant. Warfield, 10 Vet. App. 
at 486 (emphasis added); see also Rosler v. Derwinski, 1 Vet. 
App. 241, 242 (1991). 

It is well established that evidence of nonreceipt by either 
the veteran or the veteran's representative standing alone, 
is not the type of clear evidence to the contrary which would 
be sufficient to rebut the presumption of regularity.  
Warfield, 10 Vet. App. at 486.  Thus, the letter to VA in 
1978 does not serve to rebut any presumption of regularity 
with respect to whether VA properly mailed information to the 
appellant regarding the November 1977 rating decision.  A 
review of the argument does not show any assertion that the 
correct forms were not sent or that VA had a practice of 
mailing irregularities.  

The appellant has also failed to submit clear evidence that 
VA procedures were not followed.  What the appellant has not 
submitted to support this aspect of the claim is evidence 
from other sources recounting experiences with VA practices 
and procedures that could serve as clear evidence to the 
contrary required to rebut the presumption of administrative 
regularity.  See for example Ashley, 2 Vet. App. at 66.  
Therefore, the Board finds that the appellant has not 
presented clear evidence to the contrary to rebut the 
presumption that the VA sent notice in November 1977 as 
reflected in the record. 

As to the alternative argument that the January 1978 
correspondence was a valid notice of disagreement, this 
argument seems to concede notice was received since a notice 
of disagreement would flow from the notice of an adverse 
rating determination.  In applicable regulation provides the 
following regarding a notice of disagreement:

A written communication from a claimant or his or 
her representative expressing dissatisfaction or 
disagreement with an adjudicative determination by 
the agency of original jurisdiction and a desire to 
contest the result will constitute a notice of 
disagreement.  The notice should be in terms which 
can be reasonably construed as evidencing a desire 
for review of that determination.  It need not be 
couched in specific language.  Specific allegations 
of fact or law are not required. 38 C.F.R. §  
19.113 (1977, 1978).

The language in the veteran's January 1978 correspondence 
acknowledged that the nervous condition was rated as 50 
percent disabling at that time.  He asked for an increase, 
expressing a belief that he should have a higher rating.  
Nothing reasonably suggests dissatisfaction with the 
reduction decision or desire of a review of that 
determination.  In addition, the attorney's argument is 
couched in equivocal language regarding the interpretation of 
the veteran's letter.  In addition, a March 1978 request for 
evidence to the veteran referred to the "claim for 
increase".  

Although the Board recognizes that the evidence need not 
undebatably show the veteran intended to appeal the November 
1977 decision, the interpretation of the document is a 
question of fact.  See Moody v. Principi, 360 F.3d 1306, 1310 
(Fed. Cir. 2004) holding that the veteran is not required to 
show that the evidence undebatably established that an 
informal claim for secondary service connection was filed; 
that VA give a sympathetic reading to the veteran's filings 
by determining all potential claims raised by the evidence, 
applying all relevant laws and regulations and that 
interpretation of prior filings is essentially a factual 
inquiry.  Thus, the Board does not agree that the January 
1978 correspondence constituted a valid notice of 
disagreement.

Turning to specific arguments of CUE, that the RO failed to 
apply and/or misapplied the laws and regulations in effect at 
that time, the Board does not find that record that existed 
in 1977 compelled the conclusion that a reduction was not 
warranted.  

The representative argues similarly in June 2004 and October 
2002 that the RO misapplied the provisions of 38 C.F.R. § 
3.344 that pertain to a disability rating that had been in 
effect more than five years and that the misapplication 
renders the November 1977 rating decision void ab initio in 
accordance with the holdings in Kitchens v. Brown, 7 Vet. 
App. 320, 324- 25 (1995) and Brown v. Brown, 5 Vet. App. 413, 
419-22 (1993).  He argues that the appellant's 70 percent 
rating was maintained on several annual examinations and that 
there was no showing that the VA examiner in October 1977 
took into account the essentially unchanged condition from 
the prior medical examinations to find substantial 
improvement had indeed occurred.  The representative cites 
the holding of Sorakubo v. Principi, 16 Vet. App. 120, 122-24 
(2002) and others.

The evidence shows that appellant had been rated 70 percent 
disabled for a period in excess of five years at the time of 
the November 1977 rating decision.  Therefore, the provisions 
of 38 C.F.R. § 3.344 were applicable.  Although the 
representative argues that the RO did not apply these 
provisions, the rating decision shows that the RO took these 
provisions into account in reducing the 70 percent rating.  
The RO determined that the October 1977 VA psychiatric 
examination revealed significant improvement in the 
appellant's mental status and that his functional level was 
generally satisfactory.  

However, to the extent that the RO did not fully cite to or 
refer to the provisions of 38 C.F.R. § 3.344 in the November 
1977 rating decision, the evidence does not show that such 
error was undebatable and of the sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made.  In other words it did not compel a decision in 
favor of the appellant.

A review of the October 1977 VA psychiatric examination 
report shows that it was not less full and complete than the 
1976 examination report or previous reports that formed the 
basis of decisions that continued the 70 percent evaluation.  
It is also evident from the October 1977 VA psychiatric 
examination report that the VA physician did review all the 
prior examination records and findings in view of the content 
of the report.  Also, the claims file was to accompany the 
examination request as indicated on the examination cover 
sheet.  

Finally, a review of all the evidence of record supported the 
conclusion that sustained improvement had been demonstrated 
and it was reasonably inferred that the rating board 
considered whether the improvement would be maintained under 
the ordinary conditions of life.  For example, the VA 
neuropsychiatric examination in December 1974 noted the 
veteran had been in college and studying journalism for one 
year, that he was married for four years and had a good 
relationship with his wife.  Then in January 1976, he 
reported continuing college study.  

Then, at the October 1977 VA psychiatric examination the 
appellant was a college graduate and had been working as a 
substitute teacher for approximately six months, a job he 
reportedly liked.  He and his wife went out occasionally and 
he had no difficulty with crowds.  He slept without 
difficulty and his appetite was good.  He remained on 
medication.  He presented as well developed, well dressed, 
well groomed, polite, cooperative, and he did not display any 
abnormal motor activity.  Stream of thought was prompt, 
relevant and logical in response to specific questioning.  
The diagnosis was chronic schizophrenia, in remission.  This 
physician concluded that appellant's psychiatric incapacity 
for social and industrial employment was moderate.  

Thus, significant improvement was a characterization of the 
veteran's status that was based on current examination and a 
review of the record.  It was clearly demonstrated that the 
appellant's service-connected schizophrenia did not produce 
severe impairment of social and industrial adaptability.  
These findings showed sustained improvement in appellant's 
psychiatric condition and they showed that it was reasonably 
certain that the improvement would be maintained under the 
ordinary conditions of life.  For example, it was undisputed 
that he had completed college level education, apparently in 
a normal or near normal sequence, and obtained employment as 
a teacher.  Such evidence would not compel the conclusion 
that the 70 percent evaluation should be maintained and 
reasonably supported the reduction in the November 1977 
rating decision.  


The Board notes it is important to recognize what constitutes 
CUE and what does not.  CUE is a very specific and rare kind 
of error of fact or of law that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  In essence it 
is undebatable error.  Generally, either the correct facts, 
as they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  

Further, review for CUE in a prior rating decision must be 
based on the record and the law that existed when that 
decision was made.  If it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be clear and unmistakable.  For example, failure to 
fulfill the duty to assist and a disagreement as to how the 
facts were weighed or evaluated are not examples of CUE.  Nor 
does CUE include the otherwise correct application of a 
statute or regulation where, subsequent to the RO decision, 
there has been a change in the interpretation of the statute 
or regulation.  "It must be remembered that clear and 
unmistakable error is a very specific and rare kind of 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

The applicable legal standard summarized recently in 
Sorakubo, supra, requires that in a case such as the 
veteran's the RO must establish a rating reduction is 
warranted by a preponderance of the evidence and in 
compliance 38 C.F.R. §§ 3.343 and 3.344 as applicable.  See 
Brown v. Brown, 5 Vet. App. 413, 421 (1993).  See also 
Kitchens, supra holding that when a RO reduces a veteran's 
disability rating without observing the applicable VA 
regulations, the reduction is void ab initio.  

The Board must observe that in Ternus v. Brown, 6 Vet. App. 
370, 376 (1994) (emphasis added) the CAVC held that the RO's 
failure to apply the reduction regulation for total 
disability ratings assigned on schedular bases was CUE.  As a 
result of the obligation to apply all applicable law and 
regulations it would be error for the Board to conclude that 
failing to apply reduction regulations did not contain CUE.  
See Olson v. Brown, 5 Vet. App. 430 (1993).  These cases 
which the representative cites involved termination of total 
disability evaluations, a specific rating that has more 
restrictive standards to impose reduction from the matter at 
hand and thus the cases can be readily distinguished.

As for the reduction in the 70 percent disability rating, the 
examination in October 1977 was initiated as a routine 
examination for compensation purposes.  Indeed, the RO had 
affirmed the 70 percent schedular rating in 1976 but 
indicated need for a future examination in a year.  The 
examination was completed with a review of the record and was 
thus as full and complete as prior examinations.

It does appear from the rating action in November 1977 that 
consideration was given to whether any improvement would be 
sustained under ordinary conditions of life.  See Hayes v. 
Brown, 9 Vet. App. 67 (1996) that reversed the BVA where it 
recognized that a more thorough examination was required 
under § 3.344(a), but omitted those requirements.  See also 
Kitchens, supra reversing the Board decision that failed to 
discuss the applicability of 38 C.F.R. § 3.344(a).  The same 
standard applies to an RO determination and in this case does 
not compel that the November 1977 rating decision be 
reversed.  

Simply stated the factors supporting the finding of 
"significant improvement" were readily apparent from the 
veteran's progress in college education, his maintenance of a 
successful family relationship and his ability to obtain 
employment as a substitute teacher.  The factors required to 
impose a reduction as discussed in Brown, 5 Vet. App. at 419 
were considered.  The RO found that significant improvement 
occurred and the reduction implicitly recognized that it 
would continue under ordinary conditions of life which in 
this case comprised evidence of the veteran obtaining 
employment in the teaching profession, an occupation that 
undoubtedly required reliability and ability to interact with 
individuals of different age groups on a regular basis.  

In summary, the Board finds that the record does not reveal 
any kind of error of fact or law in the November 1977 rating 
decision, that when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Since the Board does not find 
CUE in the November 1977 rating decision, the Board also 
finds that the November 1977 rating decision is not void ab 
initio in accordance with the holdings in Sorakubo, Kitchens 
and Brown, supra.  

Nor does the record show an abuse of discretionary authority.  
See Dofflemyer v. Derwinski, 2 Vet. App. 277, 282 (1992).  
Accordingly, the Board must conclude that the November 1977 
decision did not contain CUE, was in accordance with law and 
must be sustained.  


CUE in the May 1980 Rating Decision

The representative argues that the May 1980 rating decision 
constituted CUE, and although the 50 percent rating had not 
been in effect for five years, the rating decision was not 
issued in accordance with the procedures mandated in Kitchens 
and Brown, supra.  The representative argues that the May 
1980 rating decision constituted CUE because the RO failed to 
apply other pertinent regulations.  He argues that the RO 
failed to apply 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13, which 
applied to the reductions regardless of whether such ratings 
were in effect for more than five years.

In this case the representative concedes that the 50 percent 
disability rating had not been in effect for a period of five 
years or more.  In fact, the evidence shows the appellant had 
been rated 50 percent disabled for schizophrenia from 
February 1, 1978 until September 1, 1980.  Clearly, the 
provisions of 38 C.F.R. § 3.344 were not applicable to that 
period.  Therefore, the case law cited in the previous 
discussion is generally inapplicable here.  Further, there is 
no argument of any notice defect with regard to the May 1980 
rating decision.

Although the RO did not specifically consider 38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.13, which applied in the May 1980 rating 
decision, the representative has not provided persuasive 
reasons that the outcome would have been manifestly 
different.  That is, that the record compelled a decision in 
the veteran's favor had these provisions been expressly 
addressed.


In this case, the evidence showed an actual improvement in 
the appellant's service-connected disability when comparing 
the findings reported during the March 1979 and April 1980 VA 
examinations.  For example, on the March 1979 VA psychiatric 
examination the veteran related that he found it difficult to 
find employment.  While he was well oriented in all spheres, 
relevant, coherent and in no acute distress, the examiner 
stated that he was withdrawn, preoccupied and did not have 
much to say.  That examiner also stated that appellant's 
schizophrenia was "apparently" in good remission.  
Thereafter, in April 1980 the VA examiner concluded that 
appellant's schizophrenia was, in fact, in remission.  The 
appellant continued taking medication and he had no symptoms 
at that time.  

Again, he was married with two children and there were no 
problems with his marital relationship. He reported having 
been employed part time, but he was not employed at that 
time.  He stated that he was in his second year of law school 
and was on Law Review Journal.  Mental status examination 
showed that his sensorium was clear, his thinking was logical 
and coherent and the information was relevant.  

There was no thought disorder and he did not have any 
auditory or visual hallucinations at that time.  In fact, he 
stated he had not had a hallucination since two months after 
separation from active service.  There were no referential 
ideations.  He was not suicidal or homicidal.  There was no 
evidence of defect in his recent or remote memory.  He was 
oriented in all three spheres and appeared to have a 
satisfactory reality testing.  His judgment appeared adequate 
and there was no evidence of deep psychological insight.

The Board must point out that section 4.13 does not solely 
rely on examination findings.  The regulation clearly states 
that the RO (presumably the rating Board) should assure 
itself that an actual change in condition had occurred.  
Thus, the rating board had the veteran's record and could 
plausibly conclude that a reduction was warranted.  As for 
section 4.2, the Board notes that the rating specialist has 
the responsibility to reconcile various reports and the 
record does not compel the conclusion that a reconciliation 
was not completed in connection with the rating reduction or 
that the record compelled a continuation of the 50 percent 
evaluation.  

Also it is implicit from a fair reading of section 4.1 and 
4.2 that the rating specialist is as responsible for 
reviewing the disability in relation to its history and an 
examiner's review is simply one element in the rating 
determination.  See section 4.10.  Here both examiners found 
the veteran either in partial or full remission and noted the 
frequency of outpatient treatment.  

In summary, the Board must conclude that the veteran has not 
articulated an undebatable argument based on a failure of the 
RO to apply the law or misapplication of the law to his case 
in light of the contemporaneous evidence in 1980.  That is, 
he has offered no compelling undebatable evidence that is 
determinative under the VA adjudication criteria then in 
effect.  See Fugo v. Brown, 6 Vet. App 40, 43-44 (1993).  For 
these reasons, the Board finds that the record does not 
reveal any kind of error of fact or law in the May 1980 
rating decision pertaining to reduction of the disability 
rating, that when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.   

In asserting CUE in the 1977 and 1980 rating decisions the 
veteran fails on the merits of his CUE claim rather than 
simply in the pleading, and the appropriate decision is to 
deny the claim rather than dismiss without prejudice to 
refilling.  See Simmons v. Principi, 17 Vet. App. 104, 111-15 
(2003).  


CUE in the May 1985 RO Rating Decision

The record shows that the Board in September 2003 held that 
the veteran had submitted a valid claim of CUE in the May 
1985 RO rating decision but did nothing further.  In other 
words the Board did not grant the benefit sought, that is 
impose the restoration of a 30 percent evaluation, or remand 
the matter in light of the favorable determination on the 
validity of the CUE claim.  The denial versus dismissal 
distinction in short is derived principally from the 
discussion in Disabled American Veterans v. Gober, 234 F.3d 
682, 698-99 (Fed. Cir. 2000) regarding the conflict between 
38 C.F.R. § 20.1409(c) and 38 U.S.C.A. § 7111(e) and Simmons, 
supra.  

The record reflects that the RO decision in December 2003 
granted the restoration sought through the CUE motion.  The 
Board notes that the CAVC order in April 2004 made no 
reference to the December 2003 RO decision, and it is likely 
that the CAVC had no knowledge of the decision, although it 
had an obvious importance to the matter.  The issue of 
restoration of the 30 percent evaluation from mid 1985 has 
been rendered moot by the RO's decision in December 2003.  
The RO provided the veteran with notice of the decision in 
February 2004.

The Board believes the mootness doctrine precludes further 
consideration of the matter as directed in the CAVC order.  
However, the Board intends to provide reasons and bases for 
its view.  ZP v. Brown, 8 Vet. App. 303 (1995).  In essence, 
with the restoration of the 30 percent evaluation there no 
longer exists any case or controversy as to the CUE issue 
with the May 1985 RO rating decision. 

However, with the claim having resolved fully there is no 
longer a question or controversy regarding the entitlement.  
See, for example, Thomas v. Brown, 9 Vet. App. 269, 270 
(1996); Hudgins v. Brown, 8 Vet. App. 365, 367-68 (1995) and 
Bond v. Derwinski, 2 Vet. App. 376, 377 (1992).  See also, 
38 U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 20.101 and 
VAOPGCPREC 6-99.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The situation here is 
analogous to that provided for in 38 C.F.R. § 19.38 with the 
RO granting all benefits sough in the appeal of the Board's 
September 2003 decision.  Hence, there remain no outstanding 
allegations of errors of fact or law for appellate 
consideration on this issue.  

Accordingly, the Board does not have any further action to 
complete regarding this portion of the appeal and it is 
dismissed to that extent.  The principal issue regarding the 
May 1985 RO rating decision was resolved through the December 
2003 RO rating decision and dismissal now would "properly 
dispose" of the claim, which is the rationale for joint 
motion regarding the Board's disposition of the claim against 
the May 1985 RO determination (see Joint Motion of the 
Parties p. 5).


ORDER

The November 10, 1977 rating decision, wherein the RO reduced 
the disability rating for service-connected schizophrenia 
from 70 percent to 50 percent, effective February 1, 1978, 
not having constituted CUE, the appeal is denied.

The May 13, 1980 rating decision, wherein the RO reduced the 
disability rating for service-connected schizophrenia from 50 
percent to 30 percent, effective September 1, 1980, not 
having constituted CUE, the appeal is denied.

Restoration of a 30 percent evaluation for schizophrenia from 
August 1, 1985 having been granted, the appeal of the 
reduction based on CUE in a May 13, 1985 rating decision is 
dismissed.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The veteran filed a notice of disagreement (NOD) in June 2003 
with the March 2003 rating decision wherein the RO granted an 
effective date of October 27, 2002, for a 60 percent 
disability rating for residuals of a gunshot wound to the 
thorax and a 10 percent disability rating for residuals of a 
gunshot wound to the right thigh.  The RO did not issue a 
statement of the case (SOC).  The Board notes that a notice 
of disagreement must simply disagree with the agency's 
determination of the veteran's claim.  Collaro v. West, 136 
F. 3d 1304 (Fed. Cir. 1998).  Special wording is not 
required.  38 C.F.R. § 20.201 (1003).

Where there has been an initial RO adjudication of a claim 
and a notice of disagreement has been filed as to its denial, 
the claimant is entitled to a statement of the case, and the 
RO's failure to issue a statement of the case is a procedural 
defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); see 
also Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).
Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should issue a SOC 
addressing the issue of entitlement to an 
effective date, prior to October 27, 
2002, for a 60 percent disability rating 
for residuals of a gunshot wound to the 
thorax and a 10 percent disability rating 
for residuals of a gunshot wound to the 
right thigh.  The VBA AMC should also 
advise the veteran of the need to timely 
file a substantive appeal to the Board if 
he desires appellate review.

Thereafter, the case should be returned to the Board for 
appellate review if the veteran files a timely substantive 
appeal.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



